Citation Nr: 0335905	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to October 
1964, with reported additional service in a U.S. Army Reserve 
unit until 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a  rating decision 
issued in April 2001 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, which 
denied service connection for bilateral hearing loss and 
tinnitus.  The veteran entered notice of disagreement with 
this decision in April 2002; the RO issued a statement of the 
case in October 2002; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in November 2002.  
The veteran appeared and testified in May 2003 at a personal 
hearing before the undersigned Veterans' Law Judge, sitting 
at Oakland, California. 


FINDINGS OF FACT

1.  The weight of the medical evidence for and against the 
claim is in relative equipoise on the question of whether the 
veteran's bilateral hearing loss is etiologically related to 
high noise exposure in service.

2.  The weight of the medical evidence demonstrates that the 
veteran's bilateral tinnitus is etiologically related to his 
bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, bilateral hearing loss was caused by exposure to 
acoustic trauma in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2003).  

2.  Service connection is warranted for the veteran's 
diagnosed bilateral tinnitus as related to service-connected 
bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claims for service connection for bilateral hearing loss 
disability and bilateral tinnitus.  See 38 U.S.C.A. § 5103(a) 
(West 2002).  In this veteran's case, any analysis as to 
whether further assistance would aid in substantiating the 
veteran's claim for VA compensation benefits is unnecessary 
in view of the complete grant of the benefits sought.  See 
38 U.S.C.A. § 5103A(a)(1), (2) (West 2002). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2003).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that he has bilateral hearing loss 
disability and bilateral tinnitus that are etiologically 
related to exposure to acoustic trauma in service.  In 
various written statements in support of claim, in histories 
presented at VA examinations, and at the May 2003 personal 
hearing before the undersigned Veterans' Law Judge, the 
veteran reported or testified that during service he was 
exposed loud noises that included the following: the firing 
of Howitzers without hearing protection while in the firing 
battery as part of Artillery Officer Candidate School; the 
firing of anti-tank weapons (106mm recoilless rifles, and .50 
caliber spotting rifles) during an active duty for training 
session in 1964; exposure to Howitzer fire during Advanced 
Artillery Training without hearing devices; and exposure to 
pistol and rifle fire during various trainings.  The veteran 
has otherwise reported and testified that he has not been 
exposed to loud noises since discharge from Reserve service 
in 1974.  

The Board finds the veteran's reporting and hearing testimony 
regarding exposure to loud noise from weapons fire in service 
to be credible.  Service personnel records tend to 
corroborate the veteran's testimony, and reflect that during 
his active Reserve service he attended Artillery Officer 
Candidate School, that he was attached to an infantry 
battalion as commanding officer of rifle companies, and that 
he earned the Sharpshooter Badge.

On the question of whether the veteran experienced increased 
hearing loss during service, the service medical records 
reflect normal hearing at service entrance in 1959, without 
any history or notation of tinnitus.  Audiological testing in 
service in 1961 revealed pure tone thresholds, in decibels 
(ASA units converted to ISO units), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NT
5
LEFT
15
10
10
NT
5

Speech recognition ability, if tested, was not recorded. 

Audiological testing in January 1970 at an Army National 
Guard examination revealed pure tone thresholds, in decibels 
(ISO), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
10
5
20
15
10

Speech recognition ability, if tested, was not recorded.

Although the audiological measures of hearing loss in service 
do not demonstrate any measurable loss of hearing in service, 
the United States Court of Appeals for Veterans Claims 
(Court), in interpreting 38 C.F.R. § 3.385, has held that 
"the regulation does not in and of itself rule out an award 
of service connection due to the absence of results of an in-
service audiometric examination capable of being compared 
with the regulatory pure tone and speech recognition criteria 
. . . Therefore, the provisions of 38 C.F.R. § 3.385 do not 
serve as a bar to service connection."  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also 
held that a veteran may establish the required nexus between 
his current hearing loss disability and his term of military 
service if he can show that his hearing loss disability 
resulted from acoustic trauma.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

The evidence reflects that the veteran currently has a 
hearing loss "disability" as defined by 38 C.F.R. § 3.385.  
A July 2000 VA audiological examination measured pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
60
60
LEFT
10
10
30
70
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The July 2000 VA audiological examination report reflects 
greater than 40 decibel auditory thresholds in the 3000 and 
4000 Hertz frequencies, as well 26 decibels or greater for 
auditory thresholds for at least three of the Hertz 
frequencies (2000, 3000, and 4000), as contemplated by the 
definition of current hearing loss "disability" found at 38 
C.F.R. § 3.385. 

On the question of whether the veteran's current hearing loss 
disability is etiologically or medically related to his 
exposure to noise exposure in service, there is post-service 
medical opinion evidence that weighs in favor of the 
veteran's claim, as well as post-service medical opinion 
evidence that weighs against the veteran's claim.  Where, as 
in this veteran's case, there is a difference of medical 
opinion, the Board must "assess the credibility and weight 
to be given the evidence."  Hayes v. Brown, 5 Vet. App. 60, 
69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  With regard to the weight to assign to medical 
opinions, the Court has held that "[t]he probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993). 

The medical evidence weighing against the veteran's claim 
includes a January 2001 addendum to a July 2000 VA audiology 
examination report.  In the opinion of a VA audiologist, the 
veteran's currently diagnosed mild-to-severe bilateral 
sensorineural hearing loss disability was not related to the 
acoustic trauma in service.  The VA audiologist wrote that, 
because there was no evidence in the claims file to 
substantiate the veteran's claim that the hearing loss was 
incurred during military service, "it is the opinion of this 
examiner that the [veteran's] claim of service[-]connected 
hearing loss cannot be supported."  

VA advised the veteran to seek a private medical etiology 
opinion to relate his currently diagnosed bilateral and 
hearing loss disability to the reported acoustic trauma in 
service.  At his hearing, the veteran submitted a March 2003 
letter from, Amir Raffi, M.D., of the Department of 
Otolaryngology, University of California at Davis, that 
reflects a review of the veteran's history of in-service 
noise exposure and post-service history, as well as a review 
of the July 2000 VA examination results.  Based on this 
review, Dr. Raffi offered the opinion that the veteran's 
current sensorineural hearing loss was "consistent with his 
history of high noise exposure."  As the only history of 
high noise exposure was in service (Artillery Officer 
Candidate School, live fire training exercises, and proximity 
to weapons including mortars, grenades, pistols, rifles, and 
Howitzers), the implicit opinion by Dr. Raffi was that the 
veteran's current sensorineural hearing loss was 
etiologically related high noise exposure in service.  The 
RO, of course, did not have the opportunity to review Dr. 
Raffi's opinion.  

After a review of the evidence for and against the veteran's 
claim for service connection for bilateral hearing loss, the 
Board finds that the evidence is in relative equipoise on the 
question of whether the veteran's bilateral hearing loss is 
etiologically related to service.  Both the January 2001 VA 
medical opinion and the March 2003 private medical opinion by 
Dr. Raffi accurately note the veteran's credible reports of 
exposure to high noise in service and current bilateral 
hearing loss disability as measured by audiological testing 
in July 2000.  The Board does not find either opinion to be 
of more probative value.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's currently diagnosed bilateral 
hearing loss disability was caused by high noise exposure in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385.  

The weight of the medical evidence demonstrates that the 
veteran's currently diagnosed bilateral tinnitus is 
etiologically related to the veteran's bilateral hearing loss 
disability, which has now been service connected.  The July 
2000 VA audiology examination reflects a current diagnosis of 
bilateral tinnitus, and includes the VA examiner's opinion 
that the tinnitus was "more likely than not due to [the 
veteran's] hearing loss."  There is no opinion to the 
contrary.  Accordingly, given this favorable medical opinion 
evidence, the Board finds that service connection is 
warranted for the veteran's bilateral tinnitus secondary to 
the service-connected bilateral hearing loss disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310, 3.385. 


ORDER

Service connection for bilateral hearing loss disability is 
granted.

Service connection for bilateral tinnitus is granted.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



